                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 18-23144-GAYLES


VICTOR GALBIS AND MARTHA
TRUJILLO,
               Plaintiffs,

               v.

PRAETORIAN INSURANCE COMPANY,
              Defendant.
                                                 /

                                            ORDER

        THIS CAUSE comes before the Court on Victor Galbis and Martha Trujillo’s (“Plaintiffs”)

Amended Motion for Remand for Lack of Subject Matter Jurisdiction and for Sanctions Pursuant to

28 U.S.C. § 1447(c) (“Motion”), filed on August 17, 2018. [ECF No. 12]. The Court has considered

the Motion and the record, and is otherwise fully advised. Because the Court finds that Defendant

Praetorian Insurance Company cannot establish that the amount in controversy exceeds the

requisite jurisdictional amount, the Motion is granted.

   I.      BACKGROUND

        According to the allegations set forth in the Complaint and Notice of Removal, Plaintiffs

had an insurance policy with Defendant. Plaintiffs paid premiums on the policy through July

2014, when the property sustained direct physical damages. On May 15, 2018, after Defendant

denied coverage under the insurance policy, Plaintiffs filed a breach of insurance contract action

against Defendant in the Eleventh Judicial Circuit in and for Miami-Dade County, Florida.

        On August 2, 2018, Defendant removed this action to federal court. [ECF No. 1]. The

basis of removal was a post-suit demand email from Plaintiffs sent on August 1, 2018. [ECF No.
1-3]. Plaintiffs’ demand was for $77,500.00, “inclusive of attorney’s fees and costs.” [Id.] On

August 17, 2018, Plaintiffs filed their Amended Motion for Remand, attaching a sworn proof of

loss of $62,475.82 to demonstrate that the damages could not exceed $75,000. [ECF No. 12-1].

   II.        LEGAL STANDARD

         28 U.S.C. § 1441 permits a defendant to remove a civil case filed in state court to federal

court if the federal court has diversity jurisdiction under 28 U.S.C. § 1332. Diversity jurisdiction

requires fully diverse citizenship of the parties and an amount in controversy over $75,000,

assessed at the time of removal. Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1268 n.12 (11th Cir.

2009); see also 28 U.S.C. § 1332(a). “[A] defendant’s notice of removal need include only a

plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014) (citing 28 U.S.C.

§ 1446(a)).

         But if there is a dispute regarding the amount in controversy, the burden rests on the

Defendant to prove by a preponderance of the evidence that the amount in controversy exceeds

the jurisdictional threshold. Id. at 553-54 (quoting 28 U.S.C. § 1446(c)(2)(B)). “In such a case,

both sides submit proof and the court decides, by a preponderance of the evidence, whether

the amount-in-controversy requirement has been satisfied.” Id. at 554. “If at any time before final

judgment it appears that the district court lacks subject matter jurisdiction,” e.g., because

the amount-in-controversy requirement has not been satisfied, “the case shall be remanded.” 28

U.S.C. § 1447(c). The Court must construe the removal statutes narrowly and resolve any doubt

against removal, Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir. 1996), but it must be “equally

vigilant” in protecting the right to proceed in federal court as it is in permitting a state court to

retain its jurisdiction, Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 766 (11th Cir. 2010).



                                                  2
    III.      DISCUSSION

           To establish diversity jurisdiction, Defendant must demonstrate complete diversity

between the parties 1 and that the amount in controversy exceeds $75,000, “exclusive of interest

and costs.” 28 U.S.C. § 1332(a). Plaintiffs dispute that Defendant has met its burden of plausibly

demonstrating that Plaintiffs’ claim exceeds $75,000 exclusive of interest and costs. 2 In their

Motion, Plaintiffs argue that Defendant cannot satisfy the amount in controversy because

Defendant failed to inquire what portion of the demand was attributable to costs and interest, as

opposed to attorney’s fees and Plaintiffs’ damages. Defendant counters that Plaintiffs’ demand

demonstrates that the jurisdictional limit is exceeded because it represents the total sum of what

Plaintiffs want.

           Although a demand can suffice to show the amount in controversy, it must be supported

by evidence that clearly shows that a plaintiff’s claim exceeds the jurisdictional amount set forth

in the statute “exclusive of interest and costs.” 28 U.S.C. § 1332(a); see, e.g., Plotkin v. Target

Corp., No. 15-CV-62427, 2016 WL 1752815, at *1 (S.D. Fla. May 3, 2016) (noting that

Defendant had “provided evidence,” including a pre-suit settlement offer, to establish the amount

in controversy). Defendants can demonstrate that the jurisdictional amount is met by submitting

supporting documentation—affidavits, discovery filings, or other correspondence between the

parties. E.g., Musser v. Walmart Stores E., L.P., No. 16-CV-62231, 2017 WL 1337477, at *2–3

1
 There is no dispute that diversity of citizenship is satisfied: Defendant is a Pennsylvania
corporation with its principal address in New York while Plaintiffs are citizens of Florida.
2
  To the extent there is any argument between the parties over Defendant’s burden of proof, the
Court agrees that Defendant need only demonstrate by a preponderance of the evidence that the
statutory limit is met. See Golden v. Dodge-Markham Co., 1 F. Supp. 2d 1360, 1363 (M.D. Fla.
1998) (“Here, Plaintiff's ad damnum clause does not specify any dollar amount, it merely makes
a general demand for certain types of relief. Therefore, Plaintiff has made an unspecified demand
for damages and Defendant's burden is to prove the amount in controversy exceeds the
jurisdictional amount by a preponderance of the evidence.”).
                                                 3
(S.D. Fla. Apr. 12, 2017) (demand letter provided “ample information from which to estimate

the amount in controversy” because it laid out specific medical expenses). But where demand

letters reflect only “‘puffing and posturing’ without providing ‘specific information to support

plaintiff’s claim for damages,’ they do not establish the requisite amount in controversy.”

Lengyeltoti v. Starbucks Coffee Co. & Dart Container Corp., No. 16-CV-60213, 2016 WL

10953065, at *1 (S.D. Fla. May 18, 2016) (citing Boyd v. The Northern Trust Co., No. 8:15-cv-

2928, 2016 WL 640529 (M.D. Fla. Feb. 18, 2016)) (remand was required where plaintiff did not

attach any additional evidence or documentation).

       Attorney’s fees as calculated at the time of removal may be included in the amount in

controversy. See Hannat v. USAA Gen. Indem. Co., No. 17-CV-21754, 2017 WL 4712667, at

*2–3 (S.D. Fla. Oct. 19, 2017) (noting that “the Eleventh Circuit has held that the amount in

controversy must exceed $75,000 at the time of removal” and “only attorney’s fees incurred

prior to removal count toward the amount in controversy”). The Court may use its reason and

experience when considering how much reasonable attorney’s fees would be at the time of

removal. Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1064 (11th Cir. 2010).

       Here, Defendant has not met its burden of showing with “specific information” that the

jurisdictional limit is met. 3 Lengyeltoti, 2016 WL 10953065, at *1. Plaintiffs emailed Defendant

a demand of “77,500.00, inclusive of attorney’s fees and costs.” [ECF No.1-3]. Plaintiffs’ email

contained no supporting attachments detailing the amount of attorney’s fees, costs, or the

ultimate award to Plaintiffs. None of the other exhibits attached to the Notice of Removal clearly

establish that the amount of controversy exceeds $75,000 independent of any costs. And it is not

clear that the attorney’s fees as calculated at time of removal pushed the amount in controversy

3
  The Court notes that the award of attorney’s fees is in dispute. Defendant has separately argued
that Plaintiffs are not entitled to attorney’s fees. [ECF No. 8, at 13].
                                                4
past the jurisdictional limit. Plaintiffs’ demand included both costs and attorney’s fees and was

for barely more than $75,000. Further, the exhibits reflect that Plaintiffs’ maximum damages do

not exceed the sworn proof of loss, $62,475.82. [ECF No. 12-1].

        Under these facts, the Court finds that Plaintiffs’ demand letter does not qualify as “other

paper” consistent with the statute. See Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir.

1994) (“Defendant's right to remove and plaintiff's right to choose his forum are not on equal

footing . . . unlike the rules applied when plaintiff has filed suit in federal court with a claim that,

on its face, satisfies the jurisdictional amount, removal statutes are construed narrowly; where

plaintiff and defendant clash about jurisdiction, uncertainties are resolved in favor of remand.”).

The Court cannot determine whether Plaintiff is “merely puffing or posturing” without specific,

ascertainable evidence of its claim for damages. Accordingly, this cause shall be remanded to the

Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida.

        The Court has also considered whether Plaintiffs are entitled to attorney’s fees and costs

pursuant to 28 U.S.C. § 1447(c). “[C]ourts may award attorney's fees under § 1447(c) only

where the removing party lacked an objectively reasonable basis for seeking removal.” Martin v.

Franklin Capital Corp., 546 U.S. 132, 141 (2005). While Plaintiffs’ post-suit demand was an

insufficient basis to remove this action from state court, the same demand gave Defendant an

objectively reasonable basis to do so. Therefore, Plaintiffs’ request for attorney’s fees and costs

is denied.

IV.     CONCLUSION

        Based on the foregoing, it is ORDERED AND ADJUDGED that the Plaintiff’s Motion

to Remand [ECF No. 12] is GRANTED. This action is REMANDED in its entirety to the

Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida.



                                                   5
        IT IS FURTHER ORDERED that the Plaintiff’s request for an award of attorney’s fees,

costs, and sanctions pursuant to 28 U.S.C. § 1447(c), is DENIED.

        This action is CLOSED.

        DONE AND ORDERED in Chambers at Miami, Florida, this 13th day of November,

2018.




                                           ________________________________
                                           DARRIN P. GAYLES
                                           UNITED STATES DISTRICT JUDGE




                                              6
